UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-6409



In Re: AARON LAMONT BARNES,

                                                        Petitioner.



        On Petition for Writ of Mandamus.   (CA-98-703-AM)


Submitted:   May 10, 2000                   Decided:   June 5, 2000


Before MICHAEL and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Aaron Lamont Barnes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Lamont Barnes filed a petition for a writ of mandamus

directing this court to restore his right to file a certificate of

appealability and to “give him appropriate disposition of his

‘Motion for 59(e) Relief pursuant to Fed. R. Civ. Pro.’” with

respect to his 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999) peti-

tion. The district court denied relief on Barnes’ § 2254 petition,

and this court denied a certificate of appealability and dismissed

Barnes’ appeal.   This court also denied Barnes’ petition for re-

hearing, and Barnes has filed a petition for a writ of certiorari.

     In this mandamus petition, Barnes failed to establish that he

has a clear right to the relief sought.   See In re First Fed. Sav.

& Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).   Further, mandamus

relief may not be used as a substitute for appeal.        See In re

United Steelworkers, 595 F.2d 958, 960 (4th   Cir. 1979).   Because

Barnes essentially seeks another appeal of the district court’s

denial of his § 2254 petition and his Rule 59(e) motion, we grant

leave to proceed in forma pauperis and deny his petition for a writ

of mandamus and his amended petition.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.



                                                    PETITION DENIED


                                 2